DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Spivey et al (U.S. Patent Publication 2012/0057124) in view of Roth (U.S. Patent Number 2,842,029).


    PNG
    media_image1.png
    526
    985
    media_image1.png
    Greyscale


With regard to dependent claim 4, although Spivey et al in view of Roth teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Spivey et al further teaches such an eyeglass-shaped frame wherein the vertical movement unit comprises: a support column that is fixed at an upper portion to the front end of the temple (Figure 9B, element 112), and insertion piece to be received in the support column therein to be vertically movable while fixed to each of the moveable lens-holding frames (Figure 9B, element 110); and a stopper member configured to hold each of the movable lens-holding frames (Figure 9B, top of element 110), wherein the support column and the insertion piece constitute the linear slide, Spivey et al fails to teach such an eyeglass-shaped frame wherein the column is rectangular in shape or wherein the stopper holds the moveable lens-holding frame above the lens-holding frames.  However, it should be noted, with respect to the column shape, that a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and with respect to the positioning of the stopper, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 67), such that specifying the shape of the column and repositioning the stopper to hold the movable lens-holding frame above the 
With regard to independent claim 7, although Spivey et al teaches an eyeglass-shaped frame (Figure 9B) comprising: a pair of lens-holding frames (Figure 9B, element 114); a first optical member held by at least one of the pair of lens-holding frames (see annotated Figure 9B above); a bridge connected between the pair of lens-holding frames (see annotated Figure 9B above); a temple attached [to] each of the lens-holding frames (Figure 9B, element 120); a pair of movable lens-holding frames (Figure 9B, element 116); a second optical member held by at least one of the pair of movable lens-holding frames (see annotated Figure 9B above); and a vertical movement unit fixed to the pair of lens-holding frames and movable secured to the pair or movable lens-holding frames (Figure 9B, element 110), the vertical movement unit including a linear slide configured to vertically move each of the movable lens-holding frames from an in-use position where the first and second optical members overlap each other in a front-to-back orientation (Figure 9A) and a non-use position where the first and second optical members are vertically offset from each other (Figure 9B), Spivey et al fails to tech such and eyeglass-shaped frame wherein the linear slide has a length of travel greater that a height of the pair of lens-holding frames such that the vertical movement unit is raised to a position where the first and second optical members are entirely vertically offset from each other and raised entirely above the lens-holding frames.
In a related endeavor, Roth teaches an attachments for spectacles (Figure 3 and column 1, lines 15-23) comprising: a vertical movement unit (Figure 2, elements 13 and 14), wherein the vertical movement unit provides for the displacement of the movable lenses to a raised position clear of the stationary lenses (column 1, lines 47-53), such that it would have been obvious to 
With regard to dependent claim 8, Spivey et al and Roth teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 7, wherein Spivey et al further teaches the linear slide comprising: a support shaft fixed to a front end of the temple (Figure 9B, element 112); and a bearing receiving the support shaft therein (Figure 9B, element 110).
With regard to dependent claim 9, Spivey et al in view of Roth teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 8, wherein Spivey et al further teaches such an eyeglass-shaped frame a stopper member configured to hold the pair movable lens-holding frames above the pair of lens-holding frames (Figure 9B, top of element 110).
With regard to dependent claim 10, although Spivey et al in view of Roth teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 7, wherein Spivey et al further teaches such an eyeglass-shaped frame wherein the vertical movement unit comprises: a support column (Figure 9B, element 112), and insertion piece to be received in the support column therein (Figure 9B, element 110); Spivey et al fails to teach such an eyeglass-shaped frame wherein the column is rectangular in shape.  However, it should be noted, with respect to the column shape, that a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), such that specifying the shape of the column would have been obvious to one of ordinary 
With regard to dependent claim 11, although Spivey et al in view of Roth teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 10, wherein Spivey et al further teaches such an eyeglass-shaped frame comprising a stopper member configured to hold each of the movable lens-holding frames (Figure 9B, top of element 110), both fail to teach such an eyeglass-shaped frame wherein the stopper holds the moveable lens-holding frame above the lens-holding frames.  However, it should be noted that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 67), such that repositioning the stopper to hold the movable lens-holding frame above the fixed lens-holding frame would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a known alternative.
With regard to dependent claim 12, although Spivey et al in view of Roth teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 7, wherein Spivey et al further teaches such an eyeglass-shaped frame wherein the vertical movement mechanism is fixed to a front end of each temple (Figures 9A and 9B and page 12, paragraph [0193], lines 3-5).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spivey et al (U.S. Patent Publication 2012/0057124) in view of Roth (U.S. Patent Number 2,842,029) as applied to claim 1 above, and further in view of Gromotka et al (U.S. Patent Publication 2018/0231803).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spivey et al (U.S. Patent Publication 2012/0057124) in view of Roth (U.S. Patent Number 2,842,029), further in view of Gromotka et al (U.S. Patent Publication 2018/0231803) as applied to claim 2 above.
With regard to dependent claim 6, although Spivey et al in view of Roth, further in view of Gromotka et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, wherein Spivey et al further teaches such an eyeglass-shaped frame wherein the vertical movement unit comprises: a support column that is fixed at an upper portion to a front end of the temple (Figure 9B, element 112), and insertion piece to receive the .

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter are as set forth in the office Action mailed December 14, 2021.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
15 March 2022